Thomson, J.,
delivered the opinion of the court.
The appellee was plaintiff and the appellants defendants below. The ease was tried by the court, and all the parties were present and testified at the trial. As to some of the matters in dispute, the testimony of the plaintiff and that of the defendants conflicted. The court found the facts to be with the plaintiff, and gave him judgment accordingly.
The defendants have appealed, and ask us to reverse the judgment upon an independent finding of our own that the preponderance of the evidence was in their favor. There were two defendants, and only one plaintiff; and therefore the case made by them, according to the reasoning of their counsel, was twice as strong as that made by the plaintiff, and ought to prevail. This is an appellate court, and its authority is confined to the correction of errors committed below. It was not error to believe the plaintiff and disbelieve the defendants. We can only reiterate what we have said again and again, that we will not interfere with the findings of fact of the trial court when they are sustained by any substantial evidence.
Let the judgment be affirmed.

Affirmed.